DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.




Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 24, 2021, April 05, 2022 and August 15, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6 and 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer (US 6,304,848 B1) in view of Xu et al. (US 2019/0347269 A1).
As to claim 1, Singer discloses a method for verifying a medical fact [Column 1, lines 8-10], comprising: 
acquiring a description text [Terms] of the medical fact [“Such structural tree configurations are well known in the art and include nodes, branches, and leafs related to a root node such as illustrated in FIG. 2, which can relate the primary key medical terms dictated by the physician P to other secondary terms or text which should be included with the medical record which also relate to patient conditions, treatments, symptoms, or other desired data to also be added to the medical record 15 (see also FIG. 4).” Column 8, lines 6-13]; 
selecting a relevant paragraph [Secondary text] related to the description 5text of the medical fact from a medical document [“The medical record 15 also includes additional secondary text 18 responsively generated by the presence of the primary key medical terms 16, positioned interspersed with and adjacent each of the plurality of primary key medical terms, and arranged in the selected format.” Column 9, lines 1-20]; and 
inputting the description text of the medical fact and the corresponding relevant paragraph into an [Unstructured free dictation] for authenticity judgment, to obtain a verification result of the medical fact [Matching recognized key medical term], [“Inputting, e.g., receive and/or record, unprompted and unstructured free dictation of at least one medical personnel (Block 101), processing the inputted voice to thereby generate voice data therefrom (Block 102), recognizing key medical terms 16 freely dictated by the at least one medical personnel responsive to a key medical term database 35 having a plurality of key medical terms stored therein (Blocks 104-106), matching recognized key medical terms 16 used by the at least one medical personnel with known patient conditions and treatments to thereby add additional data thereto (Block 107), and creating an actual patient medical record 15 therefrom (Blocks 108-110).” Column 9, line 59 to column 10, line 6]. 
Singer discloses a processing to match and recognize the medical term, but fails to disclose a trained discrimination model.
However, Xu teaches a trained discrimination model [Machine learning techniques] the discrimination 10model being pre-trained based on a medical text paragraph pair extracted from the medical document, and being iteratively adjusted using a medical fact sample set [Words in the corpus text] including authenticity labeling information after the pre-training [“The word embeddings may be learned using machine learning techniques. The word embeddings may be learned/generated for words of a vocabulary of a corpus of text. The word embeddings may be learned/generated using a training process applied on the corpus of text. Various models may be employed for the training process for learning/generating the word embeddings. The skip-gram model may then compare the predictions with words that actually surround that word in the corpus of text and adjust word embeddings accordingly on the basis thereof. This process may be recursively applied until accurate word embeddings are generated. Other suitable models for learning word embeddings may be applied.” Paragraphs 0043-0045].
Singer and Xu are analogous because they are all directed to medical record determination system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the trained machine learning for medical records taught by Xu in an medical records processing such as that of Singer as suggested by Xu, for the obvious purpose of defining the context by a window of neighboring words, by combining prior art elements according to known methods to yield predictable results. 

As to claim 6, Singer discloses an electronic device [FIG. 2], comprising: 
5one or more processors [Processor 20 on FIG. 2]; and 
a storage [Knowledge database 55 on FIG. 2] configured to store one or more programs, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to perform operations, the operations comprising: See claim’s rejection for the rest of the limitations of claim 6.

As to claim 11, Singer discloses a processor wherein the program, when executed by a processor, causes the processor to perform operations, the operations comprising:  see claim 1’s rejection for the rest of the limitations of claim 11.  
Singer discloses a processor, but fails to disclose a non-transit computer readable medium.
However, Xu teaches a non-transitory computer readable medium, storing a computer 15program thereon [Paragraph 0022].
Singer and Xu are analogous because they are all directed to medical record determination system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the computer readable medium for a medical record taught by Xu in an medical records processing system such as that of Singer as suggested by Xu, for the obvious purpose of causing the computer to perform the method, by combining prior art elements according to known methods to yield predictable results. 



Allowable Subject Matter
Claims 2-5, 7-10 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
August 25, 2022